United States Court of Appeals
                      For the First Circuit


No. 17-1984

                      IN RE: STEVEN FUSTOLO,
                              Debtor.
                       _____________________

                         STEVEN FUSTOLO,

                            Appellant,

                                v.

                      THE PATRIOT GROUP LLC,

                            Appellee.




                           ERRATA SHEET


     The opinion of this Court, issued on July 16, 2018, is amended
as follows:

     On page 27, line 9, "as early as the March 17, 2016" should
be changed to "as early as March 17, 2016"